UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-2268


In re: CURTIS RICHARDSON, a/k/a Curtis D. Richardson, a/k/a Curtis Dale
Richardson,

                    Petitioner.



                           On Petition for Writ of Mandamus
                            (No. 4:16-cv-00835-JD-TER)


Submitted: December 15, 2021                                Decided: December 29, 2021


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Curtis Richardson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Richardson petitions for a writ of mandamus, alleging that the district court

has unduly delayed enforcement of a default judgment entered in Richardson’s favor in his

42 U.S.C. § 1983 action. He seeks an order from this court directing the district court to

act. Our review of the district court’s docket reveals that the district court recently took

significant action on Richardson’s motions seeking to enforce the default judgment.

Accordingly, we deny the mandamus petition. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2